Exhibit 10.474

 

Henry Town Center

McDonough, Georgia

Eighth Amendment to Agreement

 

EIGHTH AMENDMENT TO AGREEMENT

 

THIS EIGHTH AMENDMENT TO AGREEMENT (the “Eighth Amendment”) is made and entered
into as of the 1st day of December, 2004, by and between Henry Town Center, LLC,
a Georgia limited liability company, Alpha Seven, LLC, a Delaware limited
liability company, Elliston Henry Town Center, LLC, a Delaware limited liability
company, Owen Henry Town Center, LLC, a Delaware limited liability company,
DSCongdonA, LLC, a Delaware limited liability company, JWCongdonA, LLC, a
Delaware limited liability company, KCVanstoryA, LLC, a Delaware limited
liability company. ALCongdonA, LLC, a Delaware limited liability company,
SCTerryA, LLC, a Delaware limited liability company. JRCongdonA, Jr., LLC, a
Delaware limited liability company, Spence Henry Town Center, LLC, a Delaware
limited liability company, and Jay Henry Town Center, LLC, a Delaware limited
liability company (collectively “Seller”) and INLAND REAL ESTATE ACQUISITIONS,
INC. (“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Buyer entered into that certain Agreement of Purchase and
Sale of Shopping Center dated July 29, 2004, as amended (the “Agreement”), for
the sale and purchase of the property commonly known as Henry Town Center
located in McDonough, Georgia, as legally described by the Agreement (the
“Property”).

 

WHEREAS, Buyer and Seller have mutually agreed to amend certain provisions of
the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged.
Buyer and Seller agree as follows:

 

1.               If on or prior to December 23, 2004: (i) Lender’s rating agency
does not approve the assumption of the Loan by Buyer in the manner described in
Section 10(c) of the Agreement and/or (ii) Lender’s rating agency imposes new
conditions upon Buyer in connection with approval of the Loan assumption; and/or
(iii) final receipt and execution of loan assumption documents and satisfaction
of all Closing conditions imposed by Lender to Buyer and Seller (collectively,
the “Financing Approval Contingency”), then Buyer may terminate this Agreement
provided that written notice thereof is received by Seller on or prior to 10:00
P.M., Chicago time December 23, 2004. Seller or its affiliates must be released
from any ongoing liabilities under the Loan or any related guaranty agreements.

 

--------------------------------------------------------------------------------


 

2.               Section 2(a) of the Agreement (Closing) is hereby amended and
restated as follows: “The closing of the transaction contemplated by this
Agreement (the “Closing”) shall occur via mail at the Chicago, Illinois office
of the Title Company (as hereinafter defined), on December 23, 2004.”

 

3.               This Eighth Amendment may be executed in one or more
counterparts, each of which shall constitute an original and all of which taken
together shall constitute one Eighth Amendment.  Each person executing this
Eighth Amendment represents that such person has full authority and legal power
to do so and bind the party on whose behalf he or she has executed this Eighth
Amendment.  Any counterpart to this Eighth Amendment may be executed by
facsimile copy and shall be binding on the parties. Defined terms utilized in
the Eighth Amendment shall have the meaning ascribed to them by the Agreement.

 

Except as modified herein by this Eighth Amendment, and as previously amended,
the Agreement shall remain unmodified and in full force and effect.

 

PLEASE SEE FOLLOWING PAGE FOR SIGNATURES

 

2

--------------------------------------------------------------------------------


 

 

Seller:

 

 

 

HENRY TOWN CENTER, LLC,

 

ALPHA SEVEN, LLC,

 

ELLISTON HENRY TOWN CENTER, LLC,

 

OWEN HENRY TOWN CENTER, LLC,

 

DSCONGDONA, LLC, JWCONGDONA, LLC,

 

KCVANSTORYA, LLC, ALCONGDONA, LLC,

 

SCTERRYA, LLC, JRCONGDONA, JR., LLC,

 

SPENCE HENRY TOWN CENTER, LLC,

 

JAY HENRY TOWN CENTER, LLC

 

 

 

 

 

By:

/s/ Steven D. Bell

 

 

Name: Steven D. Bell

 

 

 

Title: Authorized Signatory for all Co-Tenant Sellers

 

 

 

 

 

Purchaser:

 

 

 

INLAND REAL ESTATE ACQUISITIONS,
INC., an Illinos corporation

 

 

 

By:

/s/ Jason A. Lazarus

 

 

Name:

Jason A. Lazarus

 

 

Title:

V.P.

 

 

3

--------------------------------------------------------------------------------


 

Henry Town Center

McDonough, Georgia

Seventh Amendment to Agreement

 

SEVENTH AMENDMENT TO AGREEMENT

 

THIS SEVENTH AMENDMENT TO AGREEMENT (the “Seventh Amendment”) is made and
entered into as of the 29th day of November, 2004, by and between Henry Town
Center, LLC, a Georgia limited liability company, Alpha Seven, LLC, a Delaware
limited liability company, Elliston Henry Town Center, LLC, a Delaware limited
liability company, Owen Henry Town Center, LLC, a Delaware limited liability
company, DSCongdonA, LLC, a Delaware limited liability company, JWCongdonA, LLC,
a Delaware limited liability company, KCVanstoryA, LLC, a Delaware limited
liability company, ALCongdonA, LLC, a Delaware limited liability company,
SCTerryA, LLC, a Delaware limited liability company, JRCongdonA, Jr., LLC, a
Delaware limited liability company, Spence Henry Town Center, LLC, a Delaware
limited liability company, and Jay Henry Town Center, LLC, a Delaware limited
liability company (collectively “Seller”) and INLAND REAL ESTATE ACQUISITIONS,
INC. (“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Buyer entered into that certain Agreement of Purchase and
Sale of Shopping Center dated July 29, 2004, as amended (the “Agreement”), for
the sale and purchase of the property commonly known as Henry Town Center
located in McDonough, Georgia, as legally described by the Agreement (the
“Property”).

 

WHEREAS, Buyer and Seller have mutually agreed to amend certain provisions of
the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Buyer and Seller agree as follows:

 

1.               If on or prior to December 1, 2004: (i) Lender does not approve
the assumption of the Loan by Buyer in the manner described in Section 10(e) of
the Agreement; and/or (ii) Buyer does not agree upon the terms of the Loan
assumption in the manner described in Section 10(e) of the Agreement
(collectively, the “Financing Approval Contingency”), then Buyer may terminate
this Agreement provided that written notice thereof is received by Seller on or
prior to 10:00 P.M., Chicago time December 1, 2004, Seller or its affiliates
must be released from any ongoing liabilities under the Loan or any related
guaranty agreements.

 

2.               Section 2(a) of the Agreement (Closing) is hereby amended and
restated as follows: “The closing of the transaction contemplated by this
Agreement (the “Closing”) shall occur via mail at the Chicago,

 

--------------------------------------------------------------------------------


 

Illinois office of the Title Company (as hereinafter defined), on December 23,
2004.”

 

3.               This Seventh Amendment may be executed in one or more
counterparts, each of which shall constitute an original and all of which taken
together shall constitute one Seventh Amendment. Each person executing this
Seventh Amendment represents that such person has full authority and legal power
to do so and bind the party on whose behalf he or she has executed this Seventh
Amendment. Any counterpart to this Seventh Amendment may be executed by
facsimile copy and shall be binding on the parties. Defined terms utilized in
the Seventh Amendment shall have the meaning ascribed to them by the Agreement.

 

Except as modified herein by this Seventh Amendment, and as previously amended,
the Agreement shall remain unmodified and in full force and effect.

 

PLEASE SEE FOLLOWING PAGE FOR SIGNATURES

 

2

--------------------------------------------------------------------------------


 

 

Seller:

 

 

 

HENRY TOWN CENTER, LLC,

 

ALPHA SEVEN, LLC,

 

ELLISTON HENRY TOWN CENTER, LLC,

 

OWEN HENRY TOWN CENTER, LLC,

 

DSCONGDONA, LLC, JWCONGDONA LLC,

 

KCVANSTORYA, LLC, ALCONGDONA, LLC,

 

SCTERRYA, LLC, JRCONGDONA, JR., LLC,

 

SPENCE HENRY TOWN CENTER, LLC,

 

JAY HENRY TOWN CENTER, LLC

 

 

 

 

 

By:

/s/ Steven D. Bell

 

 

Name: Steven D. Bell

 

 

 

Title: Authorized Signatory for all Co-Tenant Sellers

 

 

 

 

 

Purchaser:

 

 

 

INLAND REAL ESTATE ACQUSITIONS,
INC., an Illinois corporation

 

 

 

By:

/s/ Jason A. Lazarus

 

 

Name:

Jason A. Lazarus

 

 

Title:

V.P.

 

 

3

--------------------------------------------------------------------------------


 

Henry Town Center

McDonough, Georgia

Sixth Amendment to Agreement

 

SIXTH AMENDMENT TO AGREEMENT

 

THIS SIXTH AMENDMENT TO AGREEMENT (the “Sixth Amendment”) is made and entered
into as of the 27th day of September 2004, by and between Henry Town Center,
LLC, a Georgia limited liability company, Alpha Seven, LLC, a Delaware limited
liability company, Elliston Henry Town Center, LLC, a Delaware limited liability
company, Owen Henry Town Center, LLC, a Delaware limited liability company,
DSCongdonA, LLC, a Delaware limited liability company, JWCongdonA, LLC, a
Delaware limited liability company, KCVanstoryA, LLC, a Delaware limited
liability company, ALCongdonA, LLC, a Delaware limited liability company,
SCTerryA, LLC, a Delaware limited liability company, JRCongdonA, Jr., LLC, a
Delaware limited liability company, Spence Henry Town Center, LLC, a Delaware
limited liability company, and Jay Henry Town Center, LLC, a Delaware limited
liability company (collectively “Seller”) and INLAND REAL ESTATE ACQUISITIONS,
INC. (“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Buyer entered into that certain Agreement of Purchase and
Sale of Shopping Center dated July 29, 2004, as amended (the “Agreement”), for
the sale and purchase of the property commonly known as Henry Town Center
Located in McDonough, Georgia, as legally described by the Agreement (the
“Property”).

 

WHEREAS, Buyer and Seller have mutually agreed to amend certain provisions of
the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Buyer and Seller agree as follows:

 

1.               Section 10(e)(ii) of the Agreement is hereby amended by
deleting the following described language therefrom “...(as determined by Buyer
during the Due Diligence Period)...”

 

2.               If on or prior to November 29, 2004: (i) Lender does not
approve the assumption of the Loan by Buyer in the manner described in Section
10(e) of the Agreement: and/or (ii) Buyer does not agree upon the terms of the
Loan assumption in the manner described in Section 10(e) of the Agreement
(collectively, the “Financing Approval Contingency”), then Buyer may terminate
this Agreement provided that written notice therof is received by Seller on or
prior to 10:00 P.M., Chicago time November 29, 2004.  Seller or its affiliates
must be released from any ongoing liabilities under the Loan or any related
guaranty agreements.

 

--------------------------------------------------------------------------------


 

3.               Section 2(a) of the Agreement (Closing) is hereby amended and
restated as follows: “The closing of the transaction contemplated by this
Agreement (the “Closing”) shall occur via mail at the Chicago, Illinois office
of the Title Company (as hereinafter defined), on December 21, 2004.”

 

4.               The introductory paragraph of Agreement Section 3.
Consideration. Is hereby amended and restated as follows: “The consideration to
be paid to Seller by Buyer for the purchase of the Property (the “Purchase
Price”) shall be the sum of Sixty-one Million Three Hundred Ninety-six Thousand
Six Hundred Ninety-five and no/100 Dollars ($61,396,695.00). The Purchase Price
shall be satisfied as follows:”

 

5.               This Sixth Amendment may be executed in one or more
counterparts, each of which shall constitute an original and all of which taken
together shall constitute one Sixth Amendment. Each person executing this Sixth
Amendment represents that such person has full authority and legal power to do
so and bind the party on whose behalf he or she has executed this Sixth
Amendment. Any counterpart to this Sixth Amendment may be executed by facsimile
copy and shall be binding on the parties. Defined terms utilized in the Sixth
Amendment shall have the meaning ascribed to them by the Agreement.

 

Except as modified herein by this Sixth Amendment, and as previously amended,
the Agreement shall remain unmodified and in full force and effect.

 

PLEASE SEE FOLLOWING PAGE FOR SIGNATURES

 

2

--------------------------------------------------------------------------------


 

 

Seller:

 

 

 

HENRY TOWN CENTER, LLC,

 

ALPHA SEVEN, LLC,

 

ELLISTON HENRY TOWN CENTER, LLC,

 

OWEN HENRY TOWN CENTER, LLC,

 

DSCONGDONA, LLC, JWCONGDONA LLC,

 

KCVANSTORYA, LLC, ALCONGDONA, LLC,

 

SCTERRYA, LLC, JRCONGDONA, JR., LLC,

 

SPENCE HENRY TOWN CENTER, LLC,

 

JAY HENRY TOWN CENTER, LLC

 

 

 

By:

/s/ Steven D. Bell

 

 

Name: Steven D. Bell

 

 

 

Title: Authorized Signatory for all Co-Tenant Sellers

 

 

 

 

 

Purchaser:

 

 

 

INLAND REAL ESTATE ACQUSITIONS,
INC., an Illinois corporation

 

 

 

By:

/s/ Jason A. Lazarus, Authorized Agent

 

 

Name:

Jason A. Lazarus

 

 

Title:

Vice President

 

 

3

--------------------------------------------------------------------------------


 

Henry Town Center

McDonough, Georgia

Fifth Amendment to Agreement

 

FIFTH AMENDMENT TO AGREEMENT

 

THIS FIFTH AMENDMENT TO AGREEMENT (the “Fifth Amendment”) is made and entered
into as of the 27th day of September 2004, by and between Henry Town Center,
LLC, a Georgia limited liability company, Alpha Seven, LLC, a Delaware limited
liability company, Elliston Henry Town Center, LLC, a Delaware limited liability
company, Owen Henry Town Center, LLC, a Delaware limited liability company,
DSCongdonA, LLC, a Delaware limited liability company, JWCongdonA, LLC, a
Delaware limited liability company, KCVanstoryA, LLC, a Delaware limited
liability company, ALCongdonA, LLC, a Delaware limited liability company,
SCTerryA, LLC, a Delaware limited liability company, JRCongdonA, Jr., LLC, a
Delaware limited liability company, Spence Henry Town Center, LLC, a Delaware
limited liability company, and Jay Henry Town Center, LLC, a Delaware limited
liability company (collectively “Seller”) and INLAND REAL ESTATE ACQUISITIONS,
INC. (“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Buyer entered into that certain Agreement of Purchase and
Sale of Shopping Center dated July 29, 2004, as amended (the “Agreement”), for
the sale and purchase of the property commonly known as Henry Town Center
located in McDonough, Georgia, as legally described by the Agreement (the
“Property”).

 

WHEREAS, Buyer and Seller have mutually agreed to amend certain provisions of
the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Buyer and Seller agree as follows:

 

1.               If Buyer is not satisfied for any reason, or for no reason, in
any respect, in the judgment of Buyer, with the results of its inspections
described immediately below, then Buyer may terminate this Agreement provided
that written notice thereof is received by Seller on or prior to 10:00 P.M.,
Chicago time on or before September 29, 2004: (a) approval (in the manner
described by Section 10(e) of the Agreement) by Buyer of Loan and assumption
documents to be entered into by and among Buyer, Seller and Lender, and (b)
reconciliation and approval by Buyer of Property operating income and expenses.

 

2.               This Fifth Amendment may be executed in one or more
counterparts, each of which shall constitute an original and all of which taken
together shall constitute one Fifth Amendment. Each person executing this Fifth
Amendment represents that such person has full authority

 

--------------------------------------------------------------------------------


 

and legal power to do so and bind the party on whose behalf he or she has
executed this Fifth Amendment. Any counterpart to this Fifth Amendment may be
executed by facsimile copy and shall be binding on the parties. Defined terms
utilized in the Fifth Amendment shall have the meaning ascribed to them by the
Agreement.

 

Except as modified herein by this Fifth Amendment, and as previously amended,
the Agreement shall remain unmodified and in full force and effect.

 

 

Seller:

 

 

 

HENRY TOWN CENTER, LLC,

 

ALPHA SEVEN, LLC,

 

ELLISTON HENRY TOWN CENTER, LLC,

 

OWEN HENRY TOWN CENTER, LLC,

 

DSCONGDONA, LLC, JWCONGDONA, LLC,

 

KCVANSTORYA, LLC, ALCONGDONA, LLC,

 

SCTERRYA, LLC, JRCONGDONA, JR., LLC,

 

SPENCE HENRY TOWN CENTER, LLC,

 

JAY HENRY TOWN CENTER, LLC

 

 

 

 

 

By:

/s/ Steven D. Bell

 

 

Name: Steven D. Bell

 

 

 

Title: Authorized Signatory for all Co-Tenant Sellers

 

 

 

 

 

Purchaser:

 

 

 

INLAND REAL ESTATE ACQUSITIONS, INC., an Illinois corporation

 

 

 

By:

/s/ Jason A. Lazarus, Authorized Agent

 

 

Name:

Jason A. Lazarus

 

 

Title:

Vice President

 

 

2

--------------------------------------------------------------------------------


 

Henry Town Center

McDonough, Georgia

Fourth Amendment to Agreement

 

FOURTH AMENDMENT TO AGREEMENT

 

THIS FOURTH AMENDMENT TO AGREEMENT (the “Fourth Amendment”) is made and entered
into as of the 24th day of September 2004, by and between Henry Town Center,
LLC, a Georgia limited liability company, Alpha Seven, LLC, a Delaware limited
liability company, Elliston Henry Town Center, LLC, a Delaware limited liability
company, Owen Henry Town Center, LLC, a Delaware limited liability company,
DSCongdonA, LLC, a Delaware limited liability company, JWCongdonA, LLC, a
Delaware limited liability company, KCVanstoryA, LLC, a Delaware limited
liability company, ALCongdonA, LLC, a Delaware limited liability company,
SCTerryA, LLC, a Delaware limited liability company, JRCongdonA, Jr., LLC, a
Delaware limited liability company, Spence Henry Town Center, LLC, a Delaware
limited liability company, and Jay Henry Town Center, LLC, a Delaware limited
liability company (collectively “Seller”) and INLAND REAL ESTATE ACQUISITIONS,
INC. (“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Buyer entered into that certain Agreement of Purchase and
Sale of Shopping Center dated July 29, 2004, as amended (the “Agreement”), for
the sale and purchase of the property commonly known as Henry Town Center
located in McDonough, Georgia, as legally described by the Agreement (the
“Property”).

 

WHEREAS, Buyer and Seller have mutually agreed to amend certain provisions of
the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Buyer and Seller agree as follows:

 

1.               If Buyer is not satisfied for any reason, or for no reason, in
any respect, in the judgment of Buyer, with the results of its inspections
described immediately below, then Buyer may terminate this Agreement provided
that written notice thereof is received by Seller on or prior to 10:00 P.M.,
Chicago time on or before September 27, 2004; (a) approval (in the manner
described by Section 10(e) of the Agreement) by Buyer of Loan and assumption
documents to be entered into by and among Buyer, Seller and Lender; and (b)
reconciliation and approval by Buyer of Property operating income and expenses.

 

2.               This Fourth Amendment may be executed in one or more
counterparts, each of which shall constitute an original and all of which taken
together shall constitute one Fourth Amendment. Each person executing this
Fourth Amendment represents that such person has full

 

--------------------------------------------------------------------------------


 

authority and legal power to do so and bind the party on whose behalf he or she
has executed this Fourth Amendment. Any counterpart to this Fourth Amendment may
be executed by facsimile copy and shall be binding on the parties. Defined terms
utilized in the Fourth Amendment shall have the meaning ascribed to them by the
Agreement.

 

Except as modified herein by this Fourth Amendment, and as previously amended,
the Agreement shall remain unmodified and in full force and effect.

 

 

 

Seller:

 

 

 

HENRY TOWN CENTER, LLC,

 

ALPHA SEVEN, LLC,

 

ELLISTON HENRY TOWN CENTER, LLC,

 

OWEN HENRY TOWN CENTER, LLC,

 

DSCONGDONA, LLC, JWCONGDONA, LLC,

 

KCVANSTORYA, LLC, ALCONGDONA, LLC,

 

SCTERRYA, LLC, JRCONGDONA, JR., LLC,

 

SPENCE HENRY TOWN CENTER, LLC,

 

JAY HENRY TOWN CENTER, LLC

 

 

 

 

 

By:

/s/ Steven D. Bell

 

 

Name: Steven D. Bell

 

 

 

Title: Authorized Signatory for all Co-Tenant Sellers

 

 

 

 

 

Purchaser:

 

 

 

INLAND REAL ESTATE ACQUSITIONS, INC., an Illinois corporation

 

 

 

By:

/s/ Jason A. Lazarus, Authorized Agent

 

 

Name:

Jason A. Lazarus

 

 

Title:

Acqusitions Officer

 

 

2

--------------------------------------------------------------------------------


 

Henry Town Center

McDonough, Georgia

Third Amendment to Agreement

 

THIRD AMENDMENT TO AGREEMENT

 

THIS THIRD AMENDMENT TO AGREEMENT (the “Third Amendment”) is made and entered
into as of the 17th day of September 2004, by and between Henry Town Center,
LLC, a Georgia limited liability company, Alpha Seven, LLC, a Delaware limited
liability company, Elliston Henry Town Center, LLC, a Delaware limited liability
company, Owen Henry Town Center, LLC, a Delaware limited liability company,
DSCongdonA, LLC, a Delaware limited liability company, JWCongdonA, LLC, a
Delaware limited liability company, KCVanstoryA, LLC, a Delaware limited
liability company, ALCongdonA, LLC, a Delaware limited liability company,
SCTerryA, LLC, a Delaware limited liability company, JRCongdonA, Jr., LLC, a
Delaware limited liability company, Spence Henry Town Center, LLC, a Delaware
limited liability company, and Jay Henry Town Center, LLC, a Delaware limited
liability company (collectively “Seller”) and INLAND REAL ESTATE ACQUISITIONS,
INC. (“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Buyer entered into that certain Agreement of Purchase and
Sale of Shopping Center dated July 29, 2004, as amended (the “Agreement”), for
the sale and purchase of the property commonly known as Henry Town Center
located in McDonough, Georgia, as legally described by the Agreement (the
“Property”).

 

WHEREAS, Buyer and Seller have mutually agreed to amend certain provisions of
the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Buyer and Seller agree as follows:

 

1.               If Buyer is not satisfied for any reason, or for no reason, in
any respect, in the judgment of Buyer, with the results of its inspections
described immediately below, then Buyer may terminate this Agreement provided
that written notice thereof is received by Seller on or prior to 10:00 P.M.,
Chicago time on or before September 24, 2004: (a) approval (in the manner
described by Section 10(e) of the Agreement) by Buyer of Loan and assumption
documents to be entered into by and among Buyer, Seller and Lender; and (b)
reconciliation and approval by Buyer of Property operating income and expenses.

 

2.               This Third Amendment may be executed in one or more
counterparts, each of which shall constitute an original and all of which taken
together shall constitute one Third Amendment. Each person executing this Third
Amendment represents that such person has full authority

 

--------------------------------------------------------------------------------


 

and legal power to do so and bind the party on whose behalf he or she has
executed this Third Amendment. Any counterpart to this Third Amendment may be
executed by facsimile copy and shall be binding on the parties. Defined terms
utilized in the Third Amendment shall have the meaning ascribed to them by the
Agreement.

 

Except as modified herein by this Third Amendment, and as previously amended,
the Agreement shall remain unmodified and in full force and effect.

 

 

 

Seller:

 

 

 

HENRY TOWN CENTER, LLC,

 

ALPHA SEVEN, LLC,

 

ELLISTON HENRY TOWN CENTER, LLC,

 

OWEN HENRY TOWN CENTER, LLC,

 

DSCONGDONA, LLC, JWCONGDONA, LLC,

 

KCVANSTORYA, LLC, ALCONGDONA, LLC,

 

SCTERRYA, LLC, JRCONGDONA, JR., LLC,

 

SPENCE HENRY TOWN CENTER, LLC,

 

JAY HENRY TOWN CENTER, LLC

 

 

 

 

 

By:

/s/ Steven D. Bell

 

 

Name: Steven D. Bell

 

 

 

Title: Authorized Signatory for all Co-Tenant Sellers

 

 

 

 

 

Purchaser:

 

 

 

INLAND REAL ESTATE ACQUSITIONS, INC., an Illinois corporation

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

[ILLEGIBLE]

 

 

Title:

[ILLEGIBLE]

 

 

2

--------------------------------------------------------------------------------


 

Henry Town Center

McDonough, Georgia

Second Amendment to Agreement

 

SECOND AMENDMENT TO AGREEMENT

 

THIS SECOND AMENDMENT TO AGREEMENT (the “Second Amendment”) is made and entered
into as of the 15th day of September 2004, by and between Henry Town Center,
LLC, a Georgia limited liability company, Alpha Seven, LLC, a Delaware limited
liability company, Elliston Henry Town Center, LLC, a Delaware limited liability
company, Owen Henry Town Center, LLC, a Delaware limited liability company,
DSCongdonA, LLC, a Delaware limited liability company, JWCongdonA, LLC, a
Delaware limited liability company, KCVanstoryA, LLC, a Delaware limited
liability company, ALCongdonA, LLC, a Delaware limited liability company,
SCTerryA, LLC, a Delaware limited liability company, JRCongdonA, Jr., LLC, a
Delaware limited liability company, Spence Henry Town Center, LLC, a Delaware
limited liability company, and Jay Henry Town Center, LLC, a Delaware limited
liability company (collectively “Seller”) and INLAND REAL ESTATE ACQUISITIONS,
INC. (“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Buyer entered into that certain Agreement of Purchase and
Sale of Shopping Center dated July 29, 2004, as amended (the “Agreement”), for
the sole and purchase of the property commonly known as Henry Town Center
located in McDonough, Georgia, as legally described by the Agreement (the
“Property”).

 

WHEREAS, Buyer and Seller have mutually agreed to amend certain provisions of
the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Buyer and Seller agree as follows:

 

1.               If Buyer is not satisfied for any reason, or for no reason, in
any respect, in the judgment of Buyer, with the results of its inspections
described immediately below, then Buyer may terminate this Agreement provided
that written notice thereof is received by Seller on or prior to 10:00 P.M.,
Chicago time on or before September 17, 2004: (a) approval (in the manner
described by Section 10(e) of the Agreement) by Buyer of Loan and assumption
documents to be entered into by and among Buyer, Seller and Lender; and (b)
reconciliation and approval by Buyer of Property operating income and expenses.

 

2.               This Second Amendment may be executed in one or more
counterparts, each of which shall constitute an original and all of which taken
together shall constitute one Second Amendment. Each person executing this
Second Amendment represents that such person

 

--------------------------------------------------------------------------------


 

has full authority and legal power to do so and bind the party on whose behalf
he or she has executed this Second Amendment. Any counterpart to this Second
Amendment may be executed by facsimile copy and shall be binding on the parties.
Defined terms utilized in the Second Amendment shall have the meaning ascribed
to them by the Agreement.

 

Except as modified herein by this Second Amendment, and as previously amended,
the Agreement shall remain unmodified and in full force and effect.

 

 

 

Seller:

 

 

 

HENRY TOWN CENTER, LLC,

 

ALPHA SEVEN, LLC,

 

ELLISTON HENRY TOWN CENTER, LLC,

 

OWEN HENRY TOWN CENTER, LLC,

 

DSCONGDONA, LLC, JWCONGDONA, LLC,

 

KCVANSTORYA, LLC, ALCONGDONA, LLC,

 

SCTERRYA, LLC, JRCONGDONA, JR., LLC,

 

SPENCE HENRY TOWN CENTER, LLC,

 

JAY HENRY TOWN CENTER, LLC

 

 

 

 

 

By:

/s/ Steven D. Bell

 

 

Name: Steven D. Bell

 

 

 

Title: Authorized Signatory for all Co-Tenant Sellers

 

 

 

 

 

Purchaser:

 

 

 

INLAND REAL ESTATE ACQUSITIONS, INC., an Illinois corporation

 

 

 

By:

/s/ Jason A. Lazarus, Authorized Agent

 

 

Name:

Jason A. Lazarus

 

 

Title:

Acquisition Officer

 

 

2

--------------------------------------------------------------------------------


 

Henry Town Center

McDonough, Georgia

Amendment to Agreement

 

AMENDMENT TO AGREEMENT

 

THIS AMENDMENT TO AGREEMENT (the “Amendment”) is made and entered into as of the
1st of September 2004, by and between Henry Town Center, LLC, a Georgia limited
liability company, Alpha Seven, LLC, a Delaware limited liability company,
Elliston Henry Town Center, LLC, a Delaware limited liability company, Owen
Henry Town Center, LLC, a Delaware limited liability company, DSCongdonA, LLC, a
Delaware limited liability company, JWCongdonA, LLC, a Delaware limited
liability company, KCVanstoryA, LLC, a Delaware limited liability company,
ALCongdonA, LLC, a Delaware limited liability company, SCTerryA, LLC, a Delaware
limited liability company, JRCongdonA, Jr., LLC, a Delaware limited limited
liability company, Spence Henry Town Center, LLC, a Delaware limited liability
company, and Jay Henry Town Center, LLC, a Delaware limited liability company
(collectively “Seller”) and INLAND REAL ESTATE ACQUISITIONS, INC. (“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Buyer entered into that certain Agreement of Purchase and
Sale of Shopping Center dated July 29, 2004, as amended (the “Agreement”) for
the sale and purchase of the property commonly known as Henry Town Center
located in McDonough, Georgia, as legally described by the Agreement (the
“Property”).

 

WHEREAS, Buyer and Seller have mutually agreed to amend certain provisions of
the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Buyer and Seller agree as follows:

 

1.               Subject to the terms of Paragraph 2, hereof, “Buyer’s Rights to
Terminate this Agreement,” as defined in Section 7 of the Agreement is hereby
amended by deleting the date of “September 1, 2004” in the 5th line of Section 7
(a) thereof, and inserting the date “September 8, 2004,” for the purpose of
Buyer’s approval of the following: (a) receipt of a satisfactory zoning letter
from the local municipality; and (b) review and approval of the Preliminary
Commitment, exception documents, and the Survey, all in accordance with the
terms of the Agreement.

 

2.               If Buyer is not satisfied for any reason, or for no reason, in
any respect in the judgment of Buyer, with the results of its inspections
described immediately below, then Buyer may terminate this Agreement provided
that written notice thereof is received by Seller on or prior to 10:00 P.M.,
Chicago time on or before September 15, 2004: (a) approval (in the manner
described by Section 10(e) of the Agreement) by Buyer of Loan and assumption
documents to be entered into by and among Buyer, Seller and Lender; and (b)
reconciliation and approval by Buyer of Property operating income and expenses;
and (c)

 

--------------------------------------------------------------------------------


 

documentation of existing roof warranty information and assignment of roof
Buyer; and (d) evidence of property insurance for Belk.

 

3.               Section 2(a) of the Agreement is hereby amended and restated as
follows: “The closing of the transaction contemplated by this Agreement (the
“Closing”) shall occur via mail at the Chicago, Illinois office of the Title
Company (as hereinafter defined), on December 21, 2004.”

 

4.               The fourth (4th) sentence of Section 18(m) of the Agreement is
hereby deleted in its entirety.

 

5.               This Amendment may be executed in one or more counterparts,
each of which shall constitute an original and all of which taken together shall
constitute one Amendment. Each person executing this Amendment represents that
such person has full authority and legal power to do so and bind the party on
whose behalf he or she has executed this Amendment. Any counterpart to this
Amendment may be executed by facsimile copy and shall be binding on the parties.
Defined terms utilized in the Amendment shall have the meaning ascribed to them
by the Agreement.

 

Except as modified herein by this Amendment, and as previously amended, the
Agreement shall remain unmodified and in full force and effect.

 

 

Seller:

 

 

 

HENRY TOWN CENTER, LLC,

 

ALPHA SEVEN, LLC,

 

ELLISTON HENRY TOWN CENTER, LLC,

 

OWEN HENRY TOWN CENTER, LLC,

 

DSCONGDONA, LLC, JWCONGDONA, LLC,

 

KCVANSTORYA, LLC, ALCONGDONA, LLC,

 

SCTERRYA, LLC, JRCONGDONA, JR., LLC,

 

SPENCE HENRY TOWN CENTER, LLC,

 

JAY HENRY TOWN CENTER, LLC

 

 

 

 

 

By:

/s/ Steven D. Bell

 

 

Name: Steven D. Bell

 

Title: Authorized Signatory for all Co-Tenant Sellers

 

2

--------------------------------------------------------------------------------


 

Except as modified herein by this Amendment, the Agreement shall remain
unmodified and in full force and effect.

 

 

 

Seller:

 

 

 

HENRY TOWN CENTER, LLC, a Georgia limited liability company

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Purchaser:

 

 

 

INLAND REAL ESTATE ACQUSITIONS, INC., an Illinois corporation

 

 

 

By:

/s/ Jason A. Lazarus, Authorized Agent

 

 

Name:

Jason A. Lazarus

 

 

Title:

Acquisition Officer

 

 

2

--------------------------------------------------------------------------------


 

Henry Town Center

McDonough, Georgia

Amendment to Agreement

 

AMENDMENT TO AGREEMENT

 

THIS AMENDMENT TO AGREEMENT (the “Amendment”) is made and entered into as of the
31st day of August 2004, by and between HENRY TOWN CENTER, LLC, a Georgia
limited liability company (“Seller”) and INLAND REAL ESTATE ACQUISITIONS, INC.,
(“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Buyer entered into that certain Agreement of Purchase and
Sale of Shopping Center dated July 29, 2004, the (“Agreement”), for the sale and
purchase of property commonly known as Henry Town Center located in McDonough,
Georgia, as legally described by the Agreement (the “Property”).

 

WHEREAS, Buyer and Seller have mutually agreed to amend certain provisions of
the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Buyer and Seller as follows:

 

1.               The “Buyer’s Rights to Terminate this Agreement,” as defined in
Section 7 of the Agreement is hereby amended by deleting the date of “August 31,
2004” in the 5th line of Section 7(a) thereof, and inserting the date of
“September 1, 2004,”

 

2.               This Amendment may be executed in one or more counterparts,
each of which shall constitute an original and all of which taken together shall
constitute one Amendment. Each person executing this Amendment represents that
such person has full authority and legal power to do so and bind the party on
whose behalf he or she has executed this Amendment. Any counterpart to this
Amendment may be executed by facsimile copy and shall be binding on the parties.
Defined terms utilized in the Amendment shall have the meaning ascribed to them
by the Agreement.

 

Except as modified herein by this Amendment, the Agreement shall remain
unmodified and in Full force and effect.

 

Seller:

 

Purchaser:

 

 

 

HENRY TOWN CENTER LLC, a Georgia limited liability company

 

INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation

 

 

 

 

 

 

By:

/s/ Edward M. Harrington

 

 

Name:

 

 

By:

 

 

Title:

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Henry Town Center

McDonough, Georgia

 

AGREEMENT OF PURCHASE AND SALE OF SHOPPING CENTER

(Henry Town Center, McDonough, Georgia)

 

This Agreement of Purchase and Sale of Real Property (the “Agreement”) is dated
as of the 29th day of July, 2004 (the “Effective Date”) and is entered into by
the following parties:

 

SELLER :              Described upon Schedule A, attached hereto and made a part
hereof

 

BUYER :                Inland Real Estate Acquisitions, Inc. an Illinois
corporation, or its nominee

 

1.             The Property.

 

The property to be purchased by Buyer shall consist of the following: (a) that
certain real property legally described on Exhibit A attached hereto, consisting
of approximately 62.52 acres of land, and 444,295 square feet of net rentable
square feet, and located on the northwest corner of US Interstate Highway I-75
and Jonesboro Road, McDonough, Georgia and commonly known as Henry Town Center
Shopping Center (the “Property”), (b) all of the right, title and interest of
Seller in, to and under all Leases (as defined in subsection 5(a) below) of the
Property, (c) all improvements located upon the Property, (d) all personal
property, if any, owned by Seller and used in connection with the Property, (e)
all shrubs, trees, plants and other landscaping located upon the Property, (f)
all easements, rights of way, and other rights appurtenant to the Property, and
(g) all of the right, title and interest of Seller in and to the name Henry Town
Center Shopping Center.

 

Seller has financed the Property with a permanent loan in the original principal
amount of $36,000,000.00, and a current principal balance of approximately
$36,000,000.00 as of July 15, 2004 (the “Loan”) from Wachovia Bank (“Lender”),
The Loan is evidenced by a Promissory Note dated January 8, 2003 (the “Note”)
payable to the order of Lender. The Note is secured by (a) a Deed to Secure Debt
(the “Mortgage”), (b) an Assignment of Leases and Rents (the “Assignment”), (c)
a Environmental Indemnity (the “Indemnity”), (d) an Indemnity and Guaranty
Agreement (the “Guaranty”) from Steven D. Bell & Co. (“SDB”), and (e) UCC
Financing Statements (the “UCC-1’s”), all dated January 8, 2003 in favor of
Lender. The Note, Mortgage, Assignment, Indemnity, Guaranty, and UCC- 1’s are
collectively referenced herein as the “Loan Documents”.

 

2.             Closing; Escrow.

 

(a)  The closing of the transaction contemplated by this Agreement (the
“Closing”) shall occur via mail at the Chicago, Illinois office of the Title
Company (as hereinafter defined), on October 14, 2004 (subject to Seller’s right
to delay Closing as hereinafter provided in Section 18(m), hereof).

 

(b)  The Closing shall occur in accordance with the general provisions of the
usual form of deed and money escrow agreement then in use by the Title Company
with such special provisions inserted in the escrow agreement as may be required
to conform with this Agreement. Upon the creation of such escrow, anything
herein to the contrary notwithstanding, payment of the Purchase Price (as
hereinafter defined) and delivery of the deed shall be made through the escrow
and the Earnest Money (as hereinafter defined) shall be deposited into the
escrow. Counsel for the respective parties are hereby authorized to execute the
escrow trust instructions, as well as amendments thereto. Each of Seller and
Buyer agrees to comply with the requirements of the Title Company relative to
closing the transaction contemplated by this Agreement as a so-called “NY Style”
closing. The cost of the escrow, and all “NY Style” closing fees, shall be
divided equally between Seller and Buyer.

 

1

--------------------------------------------------------------------------------


 

3.             Consideration.

 

The consideration to be paid to Seller by Buyer for the purchase of the Property
(the “Purchase Price”) shall be the sum of Sixty-two Million Three Hundred Sixty
Thousand and no/100 Dollars ($62,360,000.00). The Purchase Price shall be
satisfied as follows:

 

(a)  Buyer shall deposit with Chicago Title and Trust Company, 171 North Clark
Street, Chicago, Illinois Attention: Nancy Castro, Assistant Vice President (the
“Earnest Money Escrowee”), an earnest money check in the amount of One Million
and no/100 Dollars ($1,000,000.00) (the “Earnest Money”) within 2-business days
of the full execution of this Agreement, for the mutual benefit of the parties. 
The disposition of the Earnest Money shall be governed by the terms of this
Agreement from and after the date hereof. In the event the Earnest Money
Escrowee receives Buyer’s written notice that Buyer has elected to terminate
this Agreement in accordance with the terms of the Agreement, the Earnest Money
and any interest earned thereon shall be returned to Buyer. The Earnest Money,
at Buyer’s option, shall be held by the Earnest Money Escrowee in an interest
bearing account (any interest shall be paid to Buyer). At Buyer’s option, the
Earnest Money shall either, be applied to the Purchase Price and paid to Seller
in cash at Closing; or the full amount of the Purchase Price (after adjustments
and credits) shall be funded by Buyer and the Earnest Money shall be released to
Buyer.

 

(b)  At Closing, a cash payment in the amount of the purchase Price plus or
minus prorations, credits and adjustments as provided in Section 8 and elsewhere
in this Agreement, and also upon assumption of the Loan Documents, and the
obligations of Seller thereunder, by Buyer at Closing, the balance due under the
Note (the outstanding principal balance under the Note as of the date of
Closing, plus accrued and unpaid interest under the Note through the date of
Closing pursuant to the proration of interest under Sections 8(e) and 10(e),
below) shall be credited against the Purchase Price, by wire transfer or other
immediately available United States funds.

 

4.             Inspection Rights.

 

From and after the date hereof through the expiration of the Due Diligence
Period (as hereinafter defined), Buyer may cause one or more surveyors,
engineers, architects, auditors, appraisers and/or other experts of its choice
to inspect any documents related to the Property and to inspect, examine,
survey, obtain engineering inspections on, obtain Phase I environmental reports
for, appraise, audit and otherwise perform such non-invasive investigation
activities which, in the opinion of Buyer, are necessary to determine the
condition of the Property and to determine the suitability of the Property for
the uses and investment intended by Buyer; except that, notwithstanding the
foregoing, in conducting such activities, Buyer shall not unreasonably interfere
with the business of Seller or the business of Seller’s tenants. Buyer shall
defend, indemnify and hold harmless Seller from and against any and all
liability, loss, cost, expense and damage (including, without limitation,
reasonable attorneys’ fees) suffered or incurred by Seller and caused by Buyer
or its representatives or any of their respective employees or agents in
connection with such activities, and, without limitation of the foregoing, Buyer
shall repair any damage to the Property caused by any such activities. Buyer
shall provide Seller with an insurance certificate prior to its entry onto the
Property for the purposes described by this Section 4. Seller agrees to make its
books and records relating to the Property available for inspection and audit by
Buyer or its agents and Seller further agrees to make such representations as
may be required by Buyer’s auditors in order for such auditors to issue a
certified audit, at Buyer’s sole cost and expense, of the Property’s operations.
Buyer may review and make copies of any of Seller’s files, books and records
relating to the Property. Buyer agrees that all confidential information
received from Seller and relating to the Property shall be held in confidence
(except as disclosure may be required by law) whether or not this Agreement is
terminated for any reason.

 

5.             Seller’s Required Pre-Closing Deliveries

 

Within five (5) days of the Effective Date Seller shall deliver to Buyer (or
make available to Buyer at the

 

2

--------------------------------------------------------------------------------


 

Property) the following (which, along with the Preliminary Commitment referred
to in subsection 6(a) hereof and the Survey (as hereinafter defined), are
referred to herein as “Pre-Closing Deliveries”):

 

(a)  copy of the leases described upon the Rent Roll attached hereto as Exhibit
E, and made a part hereof (respectively, the “Lease,” and collectively, the
“Leases”) affecting the Property (and subleases and license agreements in
Seller’s possession) together with all modifications and amendments thereof;

 

(b)  a certification from Seller (pursuant to the terms of the Rent Roll)
setting forth the name of each tenant at the Property and the date of the Leases
and any modifications or amendments thereto, the amount of rent payable by each
tenant throughout the term of its respective Lease, any concessions granted to
the tenants, the amount of security deposits, if any, (or a certification that
Seller is not holding any security deposits), the expiration date of the Leases,
and the existence of any options to renew or extend the term of the Leases or to
purchase all or any part of the Property and such information with respect to
any subtenant if Seller has knowledge thereof;

 

(c)  a certification by Seller that there are no employees at the Property;

 

(d)  a certification by Seller that, other than as disclosed to Buyer, there are
no service agreements, maintenance contracts or other similar agreements
affecting the Property;

 

(e)  copies of the most recent tax bill for the Property, together with copies
of any notice of assessments received by Seller, or any other information
relative to taxes assessed against the Property;

 

(f)  copies, if any, of any environmental reports, architectural drawings, plans
and specs or any similar document in Seller’s possession relating to the
Property, or in the alternative, a certification from Seller that no such
reports, drawings, plans or specifications are in Seller’s possession;

 

(g)  a certification from Seller that there is no personal property located at
the Property;

 

(h)  the most current survey of the Property and a copy of the most current
title commitment or owner’s title insurance policy relative to the Property, if
any, that are in Seller’s possession or control;

 

(i)  copies of any insurance policies or certificates insuring the Property,
whether purchased by Seller or by the tenants under the Leases;

 

(j)  copies of certificates of occupancy for each tenant at the Property and
copies of any building code violations received by Seller with respect to the
Property during the last two years and evidence reasonably acceptable to Buyer
that such violations have been corrected, or a certification from Seller that it
has not received any notice of building code violations;

 

(k)  the materials described on Buyer’s Due Diligence Checklist, attached hereto
as Exhibit F, and made a part hereof;

 

(l)  full and complete copies of the Loan Documents; and

 

(m)  as applicable (depending upon the number of years the Property has been
operating), an operating statement for the Property for the two calendar years
prior to the year of the Effective Date hereof, and monthly operating statements
for the Property for each month of the year of the Effective Date. Such
statements shall include reasonable detail of all items of income and expense,
as well as all items of capital expenditures made during the relevant periods.

 

3

--------------------------------------------------------------------------------


 

6.             Title and Survey Matters.

 

(a)  Preliminary Title Report; Permitted Exceptions.

 

Buyer shall, at Seller’s expense (as hereinafter provided in Section 9, hereof),
as soon as practicable after the Effective Date of this Agreement, furnish to
Buyer and Seller a preliminary commitment for title insurance dated not sooner
than the Effective Date and applicable to the Property (the “Preliminary
Commitment”) issued by Chicago Title Insurance Company (the “Title Company”).
Such Preliminary Commitment shall show title to the Property being vested in
Seller, and subject only to “Permitted Exceptions.” The Title Company shall also
provide to Buyer copies of all plats and other documents constituting title
exceptions as disclosed in the Preliminary Commitment. In addition to the
Permitted Exceptions, the Preliminary Commitment may show other exceptions to
title; however, such other exceptions shall be removed by Seller at Seller’s
sole cost and expense prior to Closing. As used in this Agreement, the term
“Permitted Exceptions” shall mean and refer to:

 

(i) general real estate taxes not due and payable;

 

(ii) the Leases and any modifications or amendments of the Leases, and any
subleases of which Seller has provided notice of the existence to same to Buyer;

 

(iii) the Loan Documents; and

 

(iv) any covenants, conditions, restrictions, easements or other rights
affecting title to the Property, disclosed on the Preliminary Commitment and
approved by Buyer within the last to occur of: (A) Buyer’s receipt of the
Survey, Preliminary Commitment and copies of all documents of record, and (B)
the expiration of the Due Diligence Period.

 

Notwithstanding the foregoing, as used in this Agreement, the “Permitted
Exceptions” shall not include: (i) any claims against title as may be apparent
from the Survey (“Survey Defects”); or (ii) any mortgage lien, mechanics’ lien
or judgment lien against the Property. In the event any such survey defect or
mortgage lien, mechanics’ lien or judgment lien appears on the Preliminary
Commitment or the survey or otherwise arises with respect to the Property on or
prior to the Closing, Seller shall, at its expense and on or prior to the
Closing, cause such Survey Defect or mortgage lien, mechanics’ lien or judgment
lien to be removed from the Survey and/or title insurance policy, as applicable,
to be delivered to Buyer at the Closing, either by correcting the condition
causing such Survey Defect or satisfying such lien out of the proceeds payable
to Seller at the Closing or by causing the Title Company to insure over such
Survey Defect, mortgage lien, mechanics’ lien or judgment lien, as applicable.
If Seller is unable to cure a Survey Defect, Buyer shall have the right to
either: (A) close the transaction notwithstanding the Survey Defect, or (B)
terminate this Agreement and immediately receive a return of the Earnest Money.

 

(b)  Manner of Conveyance; Identity of Grantee.

 

At Closing, Seller shall deliver to Buyer a Special Warranty Deed with respect
to the Property. On or prior to ten (10) days prior to the Closing date, Buyer
shall, subject to subsection 18(h) below, notify Seller in writing of the
identity of Buyer’s grantee for the Property.

 

(c)  Survey.

 

Seller shall, at Seller’s expense (as hereinafter provided) as soon as
practicable after the Effective Date, obtain an update to Seller’s existing
as-built survey of the Property, and containing a certification in the form
attached hereto as Exhibit H, and made a part hereof, and containing such Table
A Options as therein described (the “Survey”). In addition, the Survey shall
indicate whether or not the Property or any part thereof is located within a

 

4

--------------------------------------------------------------------------------


 

flood plain area, and the surveyor shall prepare and deliver elevation
certificates in favor of Buyer. The Survey shall be certified to the Title
Company, Buyer, Buyer’s lender, and Buyer’s grantee, if applicable and if the
name of which has been provided to Seller.

 

(d)  Title Insurance Policy.

 

As a condition precedent to Buyer’s obligation to close the transactions
contemplated hereby, at Closing, Buyer shall be able to obtain, at the sole cost
and expense of Seller (subject to the terms of Section 9, hereof), an owner’s
title insurance policy for the Property in the most current ALTA form issued by
the Title Company, in the amount of the Purchase Price and showing title to the
Property in Buyer’s designated nominee (as identified pursuant to subsection
6(b) above), subject only to the Permitted Exceptions, and with extended
coverage over all standard, or general exceptions (the “Title Policy”). The
Title Policy shall also contain an affirmative endorsement insuring that there
are no violations of restrictive covenants, if any, affecting the Property, and
the endorsements described in Section 9(a)(i), hereof.

 

7.             Buyer’s Rights to Terminate this Agreement

 

(a)  If Buyer is not satisfied for any reason, or for no reason, in any respect,
in the judgment of Buyer, with the results of its inspections described in
Section 4, above, or with the content of the Pre-Closing deliveries described in
Section 5, hereof or with the Preliminary Commitment or Survey delivered
pursuant to Section 6, hereof, then Buyer may terminate this Agreement provided
that written notice thereof is received by Seller on or prior to 10:00 P.M.,
Chicago time on or before August 31, 2004 (the “Due Diligence Period”).

 

(b)  Upon termination of this Agreement pursuant to this Section 7; (i) the
Earnest Money (and all interest earned thereon, if any) shall immediately be
returned to Buyer by the Earnest Money Escrowee, (ii) neither party shall have
any further liability or obligation to the other except for the Post-Termination
Obligations, as hereinafter defined in subsection 7(c), and (iii) Buyer, upon
five-days prior written notice from Seller, shall return to Seller any documents
received from Seller, and shall thereafter keep all confidential information
received as a result of its inspection in confidence.  Nothing contained in
Section 4, or this Section 7, regarding Buyer’s confidentiality obligations
shall prohibit or restrict Buyer from disclosing any confidential information
received by Buyer from Seller to lawyers, accountants, auditors or other
professionals utilized by Buyer as part of its due diligence investigations, or
any lender or due diligence officer or personnel of any broker-dealer for the
sale of securities or as may be required by law.

 

(c)  As used in this Agreement, the “Post-Termination Obligations” shall mean
and refer to the indemnity and repair provisions of Section 4, the indemnity
provisions of Section 14 hereof, and Buyer’s confidentiality obligations
described under Section 4 and subsection 7(b), hereof. Such Post-Termination
Obligations shall survive any termination of this Agreement.

 

8.             Prorations and Adjustments

 

The following items shall be prorated and adjusted between Buyer and Seller at
the Closing:

 

(a)  Security deposits described by the Leases shall be credited to Buyer at
Closing. Real estate property taxes and assessments due and payable prior to the
date of Closing shall be paid in full on or prior to the Closing date. Real
estate property taxes and assessments accrued and assessed against the Property
but not yet due and payable shall be accounted for and prorated as of the date
of Closing on the basis of the most currently issued (at the time of Closing)
real estate tax bills and the net credit to Buyer shall be paid in cash or as a
credit against the Purchase Price; provided, however, real estate taxes
attributable to tenants who either reimburse annually or pay the taxing
authority directly shall not be prorated at Closing. The real estate taxes shall
be reprorated within ninety (90)

 

5

--------------------------------------------------------------------------------


 

days of issuance of the actual tax bills. In addition, any deposits for real
estate taxes and assessments made by any tenant(s) shall be credited to Buyer at
Closing and shall be treated as a like-amount reduction in Buyer’s real estate
tax proration. If any general or special assessment (as contrasted to ad valorem
taxes) are payable in installments, Buyer shall receive a cash credit at Closing
for the gross amount due

 

(b)  Rent, percentage rent and reimbursements for common area maintenance
charges, insurance premiums and other lease charges (other than real estate
taxes and assessments, which shall be accounted for and prorated as provided in
subsection 8(a) above) shall be accounted for and prorated as follows: except as
otherwise provided in this Agreement, Buyer shall be entitled to all rents,
percentage rent, miscellaneous income and reimbursements for common area
maintenance charges, insurance premiums and other lease charges (other than real
estate taxes and assessments) accruing on the date of and after the Closing, and
Seller shall be entitled to all such items, if any, accruing prior to the
Closing.  At Closing, Seller shall credit Buyer in an amount equal to the
scheduled rent and reimbursements through the end of the month in which Closing
occurs and Seller shall retain such payments as received from the tenants.
Seller and Buyer further agree that percentage rent for each tenant shall be
prorated as of the Closing based upon the amount of percentage rent, if any,
that was payable by such tenant in the most recently completed percentage rent
year under its Lease as to which the final amount of percentage rent, if any,
that is owing has been determined (but with such adjustments, if any, as Seller
and Buyer mutually and reasonably agree are appropriate due to any change in the
manner of calculation of percentage rent that is owing from such tenant with
respect to any period as to which a proration is applicable). Seller shall not
receive any credit at Closing with respect to any unpaid accrued rents,
percentage rents and reimbursements for common area maintenance charges,
insurance premiums and other lease charges owing from tenants of the Property as
of the Closing date. Seller shall not retain any security deposits or prepaid
rent to offset any unpaid accrued rent or other unpaid amounts. With respect to
any such unpaid amounts, (x) Seller shall retain the right, at its expense, to
sue the applicable tenant for collection of any such unpaid amounts and, to the
extent the applicable lease permits, collection costs and interest (and, in such
regard, Buyer agrees to cooperate reasonably with any efforts by Seller to
collect the aforesaid unpaid amounts; provided, however, Seller shall not be
entitled to sue for possession), and provided further that Seller shall
reimburse Buyer for any cost or expense incurred by Buyer in connection with
such cooperation, and (y) if Buyer collects any such unpaid amounts, Buyer shall
promptly pay such amounts to Seller (and in such regard, if Buyer receives any
amount from a tenant of the Property as to which such tenant specifically
informs Buyer in writing to which lease obligation such payment is to be
applied, Buyer shall so apply such payment; if such tenant does not so inform
Buyer relative to how a particular payment is to be applied, Buyer shall be
entitled to apply such payment first, on account of past due amounts owed to
Buyer; second, on account of current amounts owed to Buyer; and third, on
account of past due amounts owed to Seller).

 

(c)  Expense prorations - Except insofar as the same constitute expenses pro
ratable under subsection 8(a) or 8(b) above, utility charges and deposits, fuels
and all other items of expense customarily prorated on the transfer of
properties similar to the Property shall be prorated on an accrual basis as of
the Closing date on the basis of the most recent ascertainable bills or on other
reliable information with respect to each item of expense.  In the alternative
Seller will provide Buyer with a certification that no additional proratable
items exist with respect to the Property.

 

(d)  For purposes of calculating prorations and adjustments, Buyer shall be
deemed to be in title to the Property, and therefore entitled to income
therefrom and responsible for the expenses thereof, for the entire day on which
the Closing occurs provided that Seller receives the funds due to Seller at
Closing at or prior to 2:00 p.m., Atlanta, Georgia time, on the Closing date, it
being understood and agreed that, if the funds are received after such time on
the Closing date, Seller shall be deemed in title to the Property as aforesaid
for the entire day on which the Closing occurs.  In the event of any
computational mistake or error, the parties shall make an appropriate
adjustment(s) in cash between them to correct such mistake or error promptly
after the discovery thereof. Otherwise, Buyer and Seller agree to adjust Closing
adjustments between the parties within 120-days after the applicable calendar
year-end period. Any amounts due shall be paid by the other party within 15-days
after receipt of notice of the amount due together with supporting
documentation.

 

6

--------------------------------------------------------------------------------


 

(e)  The principal balance due and owing under the Note as of the date of
Closing, together with accrued and unpaid interest under the Note to the date of
Closing, shall be credited to Buyer at Closing. At Closing, Seller shall be
credited in an amount equal to the real estate tax escrow held by Lender.

 

(f)  The obligations of Buyer and Seller set forth in this Section 8 shall
survive the Closing.

 

9.             Costs to Buyer and Seller; Financing Costs.

 

(a)  Seller shall pay the following:

 

(i)                                     the costs of the Survey (to the maximum
expense of $5,000.00);

 

(ii)                                  the costs of: the title commitment, the
copies of documents of record, the issuance of the Title policy together with
all Buyer required endorsements (to the maximum expense of $50,000.00); and the
cost of any title curative endorsements;

 

(iii)                               one-half of all escrow fees and one-half of
all “NY Style” closing fees;

 

(iv)                              all State, County and local or municipal
transfer taxes;

 

(v)                                 the cost of recording releases of any
mortgage or other liens, or of any other instruments, that do not constitute
Permitted Exceptions;

 

(vi)                              the costs of Seller’s counsel; and

 

(vii)                           the costs of the Broker (as hereinafter
defined).

 

(b)  Buyer shall pay costs of Buyer’s counsel, all recording or filing fees
(other than recording fees for which Seller is responsible as provided in
subsection 9(a)(v) above), one-half of all escrow fees, and one-half of all “NY
Style” closing fees, all Loan assumption fees payable to Lender, the costs of
the Survey in excess of $5,000.00, and all title charges (except charges related
to title curative endorsements) in excess of $50,000,00.

 

10.           Conditions Precedent to Buyer’s Obligation.

 

Buyer’s obligation to perform under this Agreement is subject to and contingent
upon the following described matters. In the event such conditions are not
satisfied, Buyer may terminate this Agreement by written notice to Seller prior
to Closing, and upon any such termination the Earnest Money shall immediately be
returned to Buyer and this Agreement shall be null and void, except for the
provisions hereof that expressly survive the termination of this Agreement.

 

(a)  Title Condition of the Property.

 

The Title Company’s issuing or committing to issue the Title Policy insuring
that fee simple title to the Property is vested in Buyer as required in
subsection 6(d) hereof.

 

(b)  Completeness, Truth and Accuracy.

 

The completeness, truth and accuracy in all material respects, of the Rent Roll,
and any certifications, schedules, covenants and statements prepared and
executed by Seller as part of the Pre-Closing Deliveries, the

 

7

--------------------------------------------------------------------------------


 

completeness in all material respects of the Leases delivered by Seller as part
of the Pre-Closing Deliveries, the completeness, truth and accuracy in all
material respects, as of Closing, of the representations of Seller contained in
Section 11 hereof, and the performance by Seller, to the extent possible by the
date of Closing, of the covenants contained in Section 11 hereof. It shall be a
condition to Buyer’s obligation to close with respect to the Property that, at
the Closing, Seller shall deliver to Buyer a Certificate that shall confirm the
truth and accuracy in all material respects, as of Closing, of Seller’s
representations contained in this Agreement, and the representations contained
in such certificate, as well as any continuing obligations of Seller hereunder,
shall survive the Closing for a period of twelve (12) months.

 

(c)  Other Conditions.

 

The other conditions to Buyer’s obligation to close as set forth in subsection
7(a), Section 15, Section 16, or elsewhere in this Agreement, including the
performance by Seller of all its obligations hereunder in all material respects,
being satisfied.

 

(d)  Estoppels.

 

The receipt by Buyer of the tenant and REA estoppel letters described in Section
16(a), hereof.

 

(e)  Loan Assumption.

 

(i) that Seller shall not be in default under the Loan as of the date of
Closing, (ii) that the Lender allows assumption of the Loan by Buyer, on such
terms as are reasonably acceptable to Buyer (as determined by Buyer during the
Due Diligence Period), and (iii) that Buyer receives the estoppel certificate,
in form and substance reasonably acceptable to Buyer, described in Section 12
(b)(ix), hereof. (Buyer shall determine its satisfaction of the availability and
form of the estoppel during the Due Diligence Period.) In the event such
conditions are not satisfied as of the date of Closing, Buyer may terminate this
Agreement by written notice to Seller prior to Closing, and upon any such
termination the Earnest Money shall immediately be returned to Buyer and this
Agreement shall be null and void. Interest accrued but unpaid (and not yet due)
under the Note as of Closing shall be prorated between Buyer and Seller as of
the date of Closing and thereafter paid by Buyer when due. Any prepaid charges
under the Note and Loan shall be pro rated to the date of Closing, with Seller
receiving a credit for the portion relating to the period after the date of
Closing and for the real estate tax escrow held by Lender in connection with the
Loan. Buyer and Seller agree to cause affiliates that may have signed or may be
required to sign guaranties or other Loan Documents, to execute and deliver the
documents required to effect assumption of the Loan by Buyer. Notwithstanding
any provision herein to the contrary, if, at any time, Lender rejects Buyer as
the transferee of the Loan or if Lender fails to approve Buyer as transferee of
the Loan on or before the date of Closing, or if Buyer and Lender are not able
to reasonably agree upon the form of Loan assumption documents, either Buyer or
Seller may elect to terminate this Agreement by delivery of written notice to
the other, and upon such termination by Buyer or Seller, the Earnest Money and
all interest, if any, earned thereon shall then immediately be returned to Buyer
and this Agreement shall be null and void.

 

Buyer hereby agrees, from and after the date of Closing, that it shall fully
perform the obligations of Seller under the Loan Documents, and shall indemnify,
defend and hold harmless Seller from and against any and all claims, actions,
liabilities, liens, obligations, losses and costs (including without limitation
reasonable attorneys’ fees) arising and accruing in connection with the Loan and
the Loan Documents from and after the date of Closing, these obligations to
survive Closing under this Agreement and shall not be merged with delivery of
the Deed. Seller agrees to indemnify, defend and hold harmless Buyer (or its
nominee) from and against any and all claims, actions, liabilities, liens,
obligations, losses and costs (including without limitation reasonable
attorneys’ fees) arising and accruing in connection with the Loan and the Loan
Documents prior to the date of Closing, these obligations to survive Closing
under this Agreement and shall not be merged with delivery of the Deed. Buyer
also agrees to

 

8

--------------------------------------------------------------------------------


 

cooperate with Seller’s efforts to obtain the release by Lender of any liability
of Seller under the Loan Documents from and after the date of Closing.

 

11.  Representations and Covenants of Seller

 

Seller hereby makes the following representations and covenants to Buyer with
regard to the Property, all of which representations and covenants shall be
deemed remade as of Closing and shall survive the Closing for a period of twelve
(12) months:

 

(a)  As of the date hereof, (i) Seller, to its knowledge, is not aware of and
has received no written building code violation notices with respect to the
Property (other than notices of violations which have been removed or
corrected); and (ii) Seller, to its knowledge, is not aware of and has received
no written notices of any action or governmental proceeding in eminent domain,
or for a zoning change, which would affect the Property; and (iii) Seller to its
knowledge, is not aware of any structural problems in the improvements
constructed upon the Property.

 

(b)  As of the date hereof, there are no leases or rental agreements affecting
the Property other than the Leases delivered by Seller to Buyer pursuant to
subsection 5(a) above. The Leases do not grant any tenant a right to purchase
all or any part of the Property.  Between the date hereof and the earlier of the
Closing date or the termination of this Agreement, Seller shall not amend,
modify or terminate the Leases, or enter into new leases, of space at the
Property, other than in accordance with subsection16(b) below.  As of the date
hereof, Seller is the holder of all of the landlord’s right, title and interest
in, to and under the Leases. To the best of Seller’s knowledge, Seller has not
received, nor is Seller aware of, any claim from any tenant under the Leases
alleging any type of uncured default by the landlord under the Leases or
demanding any work or payment from landlord.

 

(c)  Except as may be disclosed in the Pre-Closing Deliveries, there are no
persons employed by Seller in connection with the operation of the Property, and
except as may be disclosed in the Pre-Closing Deliveries, there are no
maintenance, advertising, management, leasing, employment, or service contracts
affecting the Property that will be in effect at Closing unless expressly
assumed in writing by Buyer. Otherwise, Seller shall terminate any such employee
and any such contracts (not expressly assumed by Buyer) at or prior to Closing.

 

(d)  That (i) Seller has the capacity and requisite authority to enter into and
carry out this Agreement and the transactions contemplated hereby and will
provide evidence thereof to Buyer at Closing; (ii) Seller owns fee simple title
to the Property subject to all matters of record; and (iii) no third party has
any right to purchase all or any part of Property.

 

(e)  Except as otherwise expressly provided herein, Seller shall not further
encumber the Property or any of the improvements or personal property located
thereon. Between the date of this Agreement and the earlier of the Closing date
or the termination of this Agreement, Seller shall not voluntarily create any
exception to title to the Property other than in accordance with subsection
16(b) below.

 

(f)  To the best of Seller’s knowledge, as of the date hereof, there is no suit,
action or arbitration, or legal or other proceeding or governmental
investigation, pending which materially and adversely affects the Property.

 

(g)  To the best of Seller’s knowledge, as of the date hereof, there exists at
the Property no violation of any applicable federal, state or local law,
statute, ordinance, rule or regulation regulating the use, generation, storage,
handling or disposal of any hazardous wastes, toxic, hazardous or dangerous
substances or similar substances or materials defined as hazardous, toxic or
environmentally unsafe under any of the aforesaid laws, statutes, ordinances,
rules or regulations.

 

(h)  No change in the manner of calculation of percentage rent will occur from
the date of delivery of the

 

9

--------------------------------------------------------------------------------


 

Pre-Closing Deliveries under Section 5 hereof, through the date of Closing,
except as expressly set forth in the Leases.

 

(i) Seller hereby agrees to indemnify, defend and hold harmless Buyer from and
against any and all claims, losses, costs and expenses arising in regard to any
unpaid sales lien owed to the State of Georgia Department of Revenue and based
upon sales made during the period of time the Property was owned by Seller.

 

“Seller’s knowledge,” is hereby defined as the knowledge of Leilani Jones,
manager of the Property, and Edward M. Harrington, President of SDB.

 

12.  Possession; Closing Documents.

 

(a)  Possession. Full possession of the Property (subject to the rights of the
tenants under the Leases and any other Permitted Exceptions) shall be delivered
to Buyer by Seller at Closing.

 

(b)  Seller’s Closing Documents. At Closing, Seller shall deliver, or cause to
be delivered, to Buyer the following, each in form reasonably acceptable to
Buyer:

 

(i) A Special Warranty Deed with regard to the Property.

 

(ii) An Assignment of Leases executed by Seller and in the form of Exhibit B
attached hereto and relating to the Leases (which instrument shall also be
executed by Seller’s managing agent, if any), and the original Leases.

 

(iii) As to any warranties for materials and workmanship (e.g. roof, HVAC,
parking lot-including, by way of illustration and not limitation, the roof
warranty for materials and workmanship for the Ingles demised premises), copies
thereof and an assignment executed by Seller of all of its right, title and
interest in, to and under the same, and also the original transfer of such
warranties assented to by the material and/or service provider at no cost or
expense to Buyer.

 

(iv) All as-built plans and specifications, if any, relative to the Property in
the possession or control of Seller.

 

(v) All certificates of occupancy, building permits and similar governmental
approvals affecting the Property.

 

(vi) A Closing and Proration Statement conforming to the proration and other
relevant provisions of this Agreement.

 

(vii) Letters to the tenants of the Property in the form attached hereto as
Exhibit I, and made a part hereof.

 

(viii) The tenant estoppel letters and REA estoppel letters required to be
delivered pursuant to subsection 16(a) hereof.

 

(ix) An estoppel certificate from the Lender addressed to Buyer, stating: (a)
that no default then exists under the terms of the Loan, and (b) the amount of
principal and interest due and owing under the Loan at the time of Closing, and
(c) the amount of the real estate tax deposit escrow then being held by Lender
pursuant to the terms of the Loan.

 

10

--------------------------------------------------------------------------------


 

(x) An Audit Letter addressed to Buyer’s accountants in the form attached hereto
as Exhibit G, and made a part hereof.

 

(xi) Such other documents and instruments as may reasonably be required by Buyer
and the Title Company and which may be necessary to consummate this transaction
and otherwise to effect the agreements of the parties hereto.

 

(c) Buyer’s Closing Documents.

 

At Closing, Buyer shall deliver, or cause to be delivered, to Seller, the
following in form and substance reasonably acceptable to Seller:

 

(i) Cash on account of the Purchase Price (by wire transfer or other immediately
available United States funds) as required by Section 3 above.

 

(ii) An Assignment and Assumption of the Leases executed by Buyer and in the
form of Exhibit B attached hereto, and relating to the Leases in effect at
Closing.

 

(iii) An assumption by Buyer of the warranties and contracts that are being
assigned to Buyer.

 

(iv) A Closing and Proration Statement conforming to the proration and other
relevant provisions of this Agreement.

 

(v) The Loan assumption documentation required by Lender and the Title Company.

 

(vi) Such other documents and instruments as reasonably may be required by
Seller and the Title Company and which may be necessary to consummate this
transaction and otherwise to effect the agreements of the parties hereto.

 

13.  Default.

 

(a)  Seller Default Discovered Prior to Closing. If, on or before the Closing
date, (x) Buyer is or becomes aware that any of the representations and
warranties made by Seller in this Agreement, or in any document or instrument
executed by Seller and delivered to Buyer in connection with this Agreement or
the Closing hereunder, including the representations made in Section 11 hereof,
are not true and correct, or (y) Buyer is or becomes aware that there is any
material inaccuracy in any, certifications, schedules, covenants or statements
prepared and executed by Seller as part of the Pre-Closing Deliveries, or (z)
Seller has failed to perform in any respect any of the covenants, agreements and
indemnities contained herein or in any of the aforesaid other documents and
instruments to be performed by him, her or it within the time for performance as
specified herein (including Seller’s obligation to close) or therein, then,
provided Buyer has notified Seller in writing of same and Seller has failed to
cure such condition or circumstance or non-performance within 5 days of receipt
of such notice, Buyer’s remedies on account of any such breach shall be to:

 

(i) terminate this Agreement by delivering written notice of Buyer’s election to
terminate to Seller, in which event the Earnest Money (and all interest thereon)
shall be returned immediately to Buyer and neither Seller nor Buyer shall have
any further liability to the other except for the Post-Termination Obligations
except that Seller will reimburse Buyer for all of its actual costs and expenses
incurred in connection with its due diligence of the Property (not to exceed
$100,000.00); or

 

11

--------------------------------------------------------------------------------


 

(ii) complete the purchase of the Property notwithstanding Seller’s default, in
which event Seller shall reimburse Buyer for all of its damages incurred as a
result of Seller’s breach hereunder (not to exceed $100,000.00); or

 

(iii) waive any claim for damages (except for reimbursement for costs and
expenses as set forth in this clause) and file an action (the “Specific
Performance Action”) for specific performance of this Agreement to compel Seller
to close in accordance with the terms of this Agreement, and Buyer shall be
entitled to reimbursement for all of its costs and expenses, including
reasonable attorneys’ fees, incurred in connection with such Specific
Performance Action, if it prevails.

 

(b)  Buyer Default. In the event that Buyer shall have failed to perform in any
material respect any of the covenants, agreements and indemnities contained
herein to be performed by Buyer within the time for performance as specified
herein (including Buyer’s obligation to close), and provided Seller has notified
Buyer in writing of the same and Buyer has failed to cure such condition or
circumstance or non-performance within 5-days of receipt of such notice,
Seller’s sole remedy on account thereof shall be to terminate this Agreement by
delivering written notice of its election to so terminate to Buyer, in which
event the Earnest Money (not including any interest thereon which shall be paid
to Buyer) shall be paid to Seller as liquidated damages, it being understood
that Seller’s actual damages in the event of such default are difficult to
ascertain and that such proceeds represent the parties’ best current estimate of
such damage and thereupon neither party shall have any further obligation to the
other under this Agreement except for the Post-Termination Obligations.

 

14.  Brokerage.

 

Seller and Buyer acknowledge that Steven D. Bell & Company (the “Broker”) has
participated as a broker or consultant to Seller in this transaction. Seller
shall pay the Broker’s commission from the Closing Escrow pursuant to an
agreement between Seller and Broker. In addition, at or prior to Closing, Seller
shall pay any and all leasing fees and commissions due and payable in connection
with any Lease. Buyer and Seller each represent and warrant to the other that
they have dealt with no other brokers, finders or intermediaries of any kind in
connection with this transaction. Seller does hereby indemnify and agree to hold
Buyer harmless from and against any and all causes, claims, demands, losses,
liabilities, fees, commissions, settlements, judgments, damages, expenses and
fees (including, without limitation, reasonable attorneys’ fees and court costs)
in connection with any claim for commissions, fees, compensation or other
charges relating in any way to any Lease and this transaction, or the
consummation thereof, which may be made by any person, firm or entity (including
Broker) as the result of any of Seller’s acts or the acts of Seller’s
representatives, or as a result of Seller’s breach of its representations to
Buyer contained in this Section. Buyer does hereby indemnify and agree to hold
Seller harmless from and against any and all causes, claims, demands, losses,
liabilities, fees, commissions, settlements, judgments, damages, expenses and
fees (including, without limitation, reasonable attorney’s fees and court costs)
in connection with any claim for commissions, fees, compensation or other
charges relating in any way to this transaction, or the consummation thereof,
which may be made by any person, firm, or entity (excluding Broker) as the
result of any of Buyer’s acts or the acts of Buyer’s representatives, or as a
result of Buyer’s breach of its representations to Seller contained in this
Section. The obligations of Buyer and Seller under this Section 14 shall survive
any termination of or Closing under this Agreement.

 

15.  Buyer’s Condition Precedent as to Property Tenancies.

 

(a)  It is a condition to Buyer’s obligation to close that as of the date of
Closing: (i) all Anchor and National Credit Tenant spaces (as hereinafter
defined) and all Non-Anchor/Non-Credit spaces (as hereinafter defined) be leased
to tenants under leases with all Tenant Conditions (as hereinafter defined)
having been fulfilled, pursuant to the Rent Roll attached hereto as Exhibit E,
and made a part hereof; provided, however an annual vacancy factor attributable
to Non-Anchor/Non-Credit Tenants of $35,124 Base Rent and $6,459
CAM/Insurance/Real Estate

 

12

--------------------------------------------------------------------------------


 

Tax/Management Fee reimbursements (the “Reimbursements”) shall be acceptable
(the “Maximum Threshold”), and (ii) all tenant improvement allowances and
leasing commissions for any tenant lease shall have been fully paid and
discharged (or credited to Buyer at Closing).

 

(b)  For purposes hereof, the “Non-Anchor/Non-Credit Tenants” shall be defined
as: Dollar Exclusive, Fantastic Sams, Motherhood Maternity, Cellular Depot,
Serenity Spa & Salon; The School Box, Oreck Home Care, Gecko Grill, Scrap Happy,
Nails & Tan, Planet Beach, Mattress King, Orthodontic Centers, Hong Kong Cafe,
Woody’s Bar B Que, Dessert Factory and Water Sports South and the Anchor and
National Credit spaces shall include all other tenants on the Rent Roll.

 

(c)  For purposes hereof, the term “Tenant Conditions” for any Property space
gross leaseable area shall be collectively defined as: (i) a signed lease with a
tenant, and (ii) the tenant open for business to the public with a fully-stocked
store, and (iii) the tenant paying Base Rent and Reimbursements pursuant to the
Rent Roll, and (iv) all the leasing commissions and tenant improvement
allowances having either been paid by Seller or credited to Buyer, (v) no
material default on the part of landlord or tenant; (v) a certificate of
occupancy or its equivalent issued by the local governmental authorities for
such tenant’s demised premises; and (vi) receipt by Buyer of an acceptable
estoppel certificate (as defined in Section 16) from the tenant.

 

(d)  The condition contained in 15 (a) above shall be deemed to have been met
if:

 

(i)            In the event that, on the date of Closing, the actual annual
tenant vacancy at the Property exceeds the value of $35,124 Base Rent and $6,459
Reimbursements but is less than $465,194 Base Rent and $128,228 Reimbursements,
then Seller agrees that it will “Master Lease” gross leaseable area to the
extent necessary to reach the Maximum Threshold, for a period of two years.
Seller shall place in escrow an amount equal to two years worth of Base Rent and
Reimbursements for the vacant spaces (as determined at Closing pursuant to the
pro forma rental rates described by the Rent Roll), but no greater than the
amount necessary to reach the Maximum Threshold, plus leasing commissions
calculated at $4 per square foot and tenant improvements calculated at $15 per
square foot. Buyer may draw upon the escrow monthly following Closing (prorated
for any partial month). In the event that any space is leased following Closing
then, at the time the Tenant Conditions are fulfilled for such space, an amount
equal to the unused Base Rent, Reimbursements and any unused leasing commission
and tenant improvement cost for such space, shall be remitted to Seller.
Seller’s obligations pursuant to the Master Lease shall not exceed the amount in
escrow and shall terminate at the earlier of the time the Maximum Threshold is
reached or two years following Closing; or

 

(ii)           In the event that, on the date of Closing, the actual annual
tenant vacancy at the Property equals or exceeds the value of $465,194 Base Rent
and $128,228 Reimbursements, then Buyer shall have the option of terminating
this Agreement and receiving an immediate refund of its Earnest Money.

 

16.  Seller’s Obligations Regarding the Leases

 

(a)  It shall be conditions to Buyer’s obligation to close with respect to the
Property that on or prior to ten (10) days before the date of Closing under this
Agreement, Buyer shall have received: (i) an estoppel certificate from BJ’s
Wholesale Club, Ross, Marshall’s, Staples, Michaels, Bed, Bath & beyond,
PetsMart, Books A Million, Famous Footwear, Pier One Imports, Dress Barn,
Hibbets, Belk, and Longhorn (collectively, the “Anchors”), inform and substance
reasonably acceptable to Buyer, and (ii) from each tenant at the Property (other
than Anchors) comprising no less than 85% of the remaining (not including
Anchors) Property gross leasable area (the “85% Threshold”), an estoppel
certificate, substantially in the form of Exhibit C, attached hereto and by this
reference made a part hereof, with non-material changes thereto, or in another
form reasonably acceptable to Buyer (the Anchors may deliver their typical forms
of estoppel and receipt of guarantor estoppels shall not be a condition of
closing except in the case of an anchor lease guarantor); and (iii) a Seller
estoppel certificate for any non-Anchor

 

13

--------------------------------------------------------------------------------


 

tenant not delivering an estoppel once the 85% Threshold has been met, and (iv)
a REA estoppel certificate substantially in the form of Exhibit D, attached
hereto and made a part hereof, from Target and from each other party to any
reciprocal easement agreement (REA) or like-agreement affecting the Property.
Buyer shall also have the right to contact any tenant or REA party if such
tenant or REA party does not deliver an estoppel certificate or if the estoppel
certificate delivered by such tenant or REA party contains material changes to
the required form. Seller shall use its best efforts to resolve material changes
between the estoppel certificate furnished to each tenant and REA party and the
estoppel certificate received from any tenant and REA party.

 

(b)  Between the date of this Agreement and the earlier of the Closing or the
termination of this Agreement, Seller shall not be permitted to amend, modify or
terminate any Lease affecting all or any portion of the Property, or to enter
into new leases of space at the Property, without first obtaining Buyer’s prior
written approval which approval shall not be unreasonably withheld or delayed
and shall be deemed approved if no response from Buyer is received by Seller
within 5-business days of Buyer’s receipt of same.

 

17.  Indemnity.

 

From and after the date of Closing, (a) Seller agrees to indemnify, protect,
defend and hold Buyer, its directors, officers, employees, partners, lenders and
agents harmless from and against all claims, actions, losses, damages, costs and
expenses, including, but not limited to, reasonable attorney’s fees and court
costs and liabilities (except those caused solely by the willful misconduct or
negligent acts or omissions of Buyer or its directors, officers, employees,
partners, lenders and agents), arising out of the ownership and operation of the
Property prior to the Closing date, whether arising in contract, tort, or
related to the actual or alleged injury to, or death of, any person or loss of
or damage to property in or upon the Property; and (b) Buyer agrees to
indemnify, protect, defend and hold Seller, its directors, officers, partners,
employees, lenders and agents harmless from and against all claims, actions,
losses, damages, costs and expenses, including, but not limited to, reasonable
attorney’s fees and court costs and liabilities (except those caused solely by
the willful misconduct or negligent acts or omissions of Seller or its
directors, officers, partners, employees, lenders and agents), arising out of
the ownership and operation of the Property by Buyer from and after the Closing
date, whether arising in contract, tort, or related to the actual or alleged
injury to, or death of, any person or loss of or damage to property in or upon
the Property.

 

18.  Miscellaneous

 

(a)  All notices, consents and approvals required by this Agreement shall be
either: (i) personally delivered; or (ii) sent via facsimile transmission; or
(iii) sent by overnight courier for next-business day delivery via Federal
Express, UPS, Purolator or another national reputable courier. Said notices,
consents and approvals shall be deemed received on the date the same are
actually received or delivery thereof is refused. Said notices, consents and
approvals shall be sent to the parties hereto at the following addresses, unless
otherwise notified in writing:

 

TO SELLER:

c/o Steven D. Bell & Co.
823 North Elm Street, Suite 200
Greensboro, NC 27401

Attn: Mr. Shoffner Allison
Facsimile: 336-378-9705

 

 

Copy to:

Schell Bray Aycock Abel & Livingston P.L.L.C.
230 North Elm Street, Suite 1500
Greensboro, NC 27401
Attn: Ms. Barbara R. Christy
Facsimile: 336-370-8830

 

14

--------------------------------------------------------------------------------


 

TO BUYER:

Inland Real Estate Acquisitions, Inc.
2901 Butterfield Road
Oak Brook, Illinois 60523
Attn: Jason Lazarus
Facsimile: 678-996-2140 and 630-218-4935

 

 

Copy to:

The Inland Real Estate Group, Inc.
2901 Butterfield Road
Oak Brook, Illinois 60523
Attn: General Counsel
Facsimile: 630-218-4900 and 630-571-2360

 

(b)  Waiver of Jury Trial.

 

Each of Seller and Buyer hereby expressly waives any right to trial by jury of
any claim, demand, action or cause of action (i) arising under this Agreement or
any other instrument executed or delivered in connection herewith or (ii) in any
way connected with or related or incidental to its dealings with respect to this
Agreement or any other instrument executed or delivered in connection herewith,
or the transactions related hereto or thereto, in each case whether now existing
or hereafter arising, and whether sounding in contract or tort or otherwise; and
each of Seller and Buyer hereby agrees and consents that any such claim, demand,
action or cause of action shall be decided by court trial without a jury.

 

(c)  Entire Agreement and Amendments.

 

This Agreement, together with any Exhibits referred to herein, constitute the
entire understanding between the parties hereto and supersedes any and all prior
arrangements or understandings between the parties. This Agreement can be
amended only by a writing signed by Buyer and Seller.

 

(d)  Exhibits.

 

All exhibits attached hereto are hereby incorporated by reference and made a
part hereof.

 

(e)  Insurance; Destruction of Improvements.

 

Between the date of this Agreement and the earlier of the Closing date or the
termination of this Agreement, Seller agrees to maintain with respect to the
Property its existing casualty insurance with replacement cost and agreed amount
coverage.

 

If prior to Closing all or any part of the Property is destroyed or damaged or
is taken by condemnation, eminent domain or other governmental acquisition
provisions, then the following procedues shall apply:

 

(i)                  If the cost of repair or replacement or the value of the
governmental taking is Five Hundred Thousand Dollars ($500,000.00) or less in
the reasonable opinion of Buyer’s and Seller’s respective engineering
consultants, and the Leases of the Property are not terminable on account
thereof (assuming any necessary repairs, replacements or alterations required
under the Leases are

 

15

--------------------------------------------------------------------------------


 

diligently pursued by the landlord thereunder) or, if any Leases is so
terminable, the tenant under such Leases has waived its termination rights and
no abatement of rent occurs as a result of the damage, destruction or
condemnation, Buyer shall close and take the Property as diminished by such
events with no reduction in the Purchase Price, and Seller shall assign the
right to all casualty insurance and condemnation proceeds due with respect to
such destruction, damage or taking to Buyer, as well as, to the extent the same
are assignable, the proceeds and benefits under any rent loss or business
interruption policies attributable to the period following the Closing and
deductibles.

 

(ii)               If the cost of repair or replacement or the value of the
governmental taking is greater than Five Hundred Thousand Dollars ($500,000.00)
in the reasonable opinion of Buyer’s and Seller’s respective engineering
consultants, or the Leases are terminable on account thereof (assuming any
necessary repairs, replacements or alterations required under the Leases are
diligently pursued by the landlord thereunder) and the tenant under such Lease
has not waived its termination rights, or if an abatement of rent occurs as a
result of the damage, destruction or condemnation, then Buyer, at its sole
option, may elect either to (x) terminate this Agreement by written notice to
Seller and receive an immediate return of the Earnest Money (and all interest
thereon) and neither party shall have any further liability to the other
hereunder except for the Post-Termination Obligations; or (y) accept an
assignment of Seller’s rights to all casualty insurance and condemnation
proceeds with respect thereto with no reduction in the Purchase Price, it being
understood and agreed that, in such event, Seller shall cooperate with Buyer in
the adjustment and settlement of the insurance or condemnation claim. The
proceeds and benefits under any rent loss or business interruption policies
attributable to the period following the Closing and deductibles shall likewise,
to the extent the same are assignable, be transferred and paid over to Buyer.

 

(iii)            In the event of a dispute between Seller and Buyer with respect
to the cost of repair, restoration or replacement with respect to the matters
set forth in this subsection 18(e), an engineer designated by Seller and an
engineer designated by Buyer shall select an independent engineer licensed to
practice in the jurisdiction where such Property is located who shall resolve
such dispute. All fees, costs and expenses of the engineer so selected shall be
shared equally by Buyer and Seller.

 

(f)  Time of the Essence.

 

Time is of the essence in connection with all dates or periods of time referred
to herein.

 

(g)  Choice of Law.

 

This Agreement is to be governed by, and construed in accordance with, the laws
of the State of Georgia.

 

(h)  Successors and Assigns.

 

Except as otherwise provided herein, the provisions and covenants contained
herein shall inure to and be binding upon the heirs, successors and assigns of
the parties hereto. However, Buyer shall have no right to assign any of its
rights, privileges, duties or obligations under this Agreement prior to Closing,
without the prior written consent of Seller in its sole discretion.
Notwithstanding the foregoing, Buyer shall be permitted, without Seller’s
consent, to assign its rights, privileges, duties and obligations under this
Agreement to an entity which is an affiliate of The Inland Real Estate Group,
Inc. Promptly following, and as a condition to, any assignment by Buyer
permitted under this subsection 18(h), Buyer shall deliver to Seller an
assumption by the assignee of all of Buyer’s duties and obligations under this
Agreement. In the event Seller assigns its rights and obligations under this
Agreement, the liability of Seller shall in no way be affected and the liability
of the Seller for the representations, warranties and

 

16

--------------------------------------------------------------------------------


 

covenants made by the Seller herein shall continue as though no such assignment
had been made.

 

(i)  Section Headings.

 

The headings of the Sections of this Agreement are inserted solely for
convenience of reference, and are not intended to govern, limit or aid in the
construction of any term or provision hereof.

 

(j)  Waiver.

 

No claim of waiver, consent or acquiescence with respect to any provision of
this Agreement shall be made against either party except on the basis of a
written instrument executed by or on behalf of such party. The party for whose
benefit a condition is herein inserted shall have the unilateral right to waive
such condition.

 

(k)  Further Actions.

 

Each of Buyer and Seller agrees to execute such further documents, and take such
further actions, as may reasonably be required to carry out the provisions of
this Agreement, or any agreement or document relating hereto or entered into in
connection herewith. In addition, each of Buyer and Seller agrees to use
reasonable efforts (not including, without limitation, the prosecution of any
litigation or other actions outside of the ordinary course of business) to cause
any conditions to its obligation to close to be satisfied.

 

(l)  Neutral Construction.

 

Each of the parties hereto has been involved in the negotiation, review, and
execution of this Agreement and each has had the opportunity to receive
independent legal advice from attorneys of its choice with respect to the
advisability of making and executing this Agreement. In the event of any dispute
or controversy regarding this Agreement, the parties hereto shall be considered
to be the joint authors of this Agreement and no provision of this Agreement
shall be interpreted against a party hereto because of authorship.

 

(m)  Tax Free Exchange.  Each party hereby agrees to take reasonable actions at
Closing as are reasonably necessary to help the other to effectuate a like-kind
exchange of the Property pursuant to §1031 of Internal Revenue Code (the
“Code”). Provided, however, that in no event shall the non-requesting party be
required to sign any document, nor take title to any other real property, nor to
incur any additional expenses or liability in order to effectuate the like-kind
exchange. In addition, except as hereinafter provided, the Closing shall not be
delayed by the requesting party. Upon notice to Buyer within 15-days prior to
the date of Closing, Seller shall have the one-time right to delay the date of
Closing for a period not to exceed 45-days the purpose of effectuating its §1031
like-kind exchange. Seller or Buyer, as the case may be, agrees to indemnify,
defend and hold the other party harmless from and against any and all costs,
expenses, claims and other liabilities of any kind arising with regard to the
effectuation of a tax free exchange as described herein. Notwithstanding
anything to the contrary provided herein, the non-requesting party makes no
representations or warranties as to the tax treatment of the transaction
contemplated hereby or the ability of the transaction contemplated to qualify
for like-kind exchange treatment pursuant to § 1031 of the Code. In the event
both parties desire to effectuate a like-kind exchange as described herein, each
party shall pay any and all costs associated with their respective transactions.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Buyer and Seller have executed this document as of the day
and year first herein above written.

 

 

BUYER:

Inland Real Estate Acquisitions, Inc.,
an Illinois corporation,

 

 

 

 

 

By:

/s/ Jason A. Lazarus

 

 

Jason A. Lazarus

 

 

Authorized Agent

 

 

 

 

 

 

 

ON BEHALF OF ALL SELLERS:

Steven D. Bell & Company,

 

 

a North Carolina corporation, as agent

 

 

 

 

 

By:

/s/ Edward M. Harrington

 

 

Name:

 Edward M. Harrington

 

 

As Its:

 President

 

 

18

--------------------------------------------------------------------------------